Citation Nr: 0940248	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-19 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for herpes simplex.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which, 
in pertinent part, denied service connection for PTSD and 
herpes simplex.  

On her June 2006 substantive appeal, via VA Form 9, the 
Veteran requested a Board hearing at the local RO.  However, 
in September 2009, the Veteran withdrew her request for a 
hearing.  The Board, then, finds that all due process has 
been satisfied with respect to the Veteran's right to a 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2009); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The Veteran has asserted that she has PTSD as a result of 
sexual abuse/assault by a Navy technician who performed a 
cystoscopy on her during service.  

In the alternative, the Veteran has asserted that the 
cystoscopy was inappropriately performed by the Navy 
technician and constituted medical trauma, which resulted in 
PTSD.  Because the Veteran's reported in-service stressors 
are not related to combat, there must be independent evidence 
of record that corroborates her report of the stressor 
incidents.  

VA is required to provide certain notice to a veteran in 
cases where he or she claims PTSD due to personal assault.  
If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

Review of the record reveals the Veteran was not advised as 
to the alternative sources of evidence that may corroborate 
her account of the stressor incidents.  Therefore, on remand, 
the RO will be requested to advise the Veteran of the 
alternative sources of evidence that can be used to 
substantiate her claim, and to allow her the opportunity to 
submit additional evidence.  See Gallegos v. Peake, 22 Vet. 
App. 329 (2008).  

The Veteran is hereby advised that, without additional 
corroborating evidence, her reported stressors may not be 
sufficient to support a medical diagnosis of PTSD.  
Therefore, the Veteran should attempt to provide 
corroborating evidence in support of her assertions.  She 
should also provide as much detailed information as possible 
regarding both reported stressors, including the dates, 
location, and circumstances surrounding the reported sexual 
assault and cystoscopy, to include clarification about 
whether the sexual assault occurred at the same time as the 
cystoscopy.  

With respect to the Veteran's reported stressors, review of 
the service treatment records shows the Veteran was treated 
for recurrent urinary tract infections and cystitis on 
several occasions during military service, beginning in 
October 1974.  Due to the recurring urinary tract infections, 
an intravenous pyelogram (IVP) and cystoscopy were ordered 
following the resolution of her most recent infection.  See 
November 1974 service treatment record.  

While the evidence shows the IVP and cystoscopy were ordered, 
the service treatment records do not contain any indication 
that the procedures were performed.  Nevertheless, the 
Veteran contends that a Navy technician performed the 
cystoscopy on a Saturday without a physician or other 
personnel present and that the cystoscopy was performed 
incorrectly.  

At a July 2008 VA PTSD examination, the Veteran was diagnosed 
with PTSD, which the examiner opined is at least as likely as 
not "medically attributable to the documented episode of 
medical treatment for cystitis during service."  The VA 
examiner noted that, despite the records showing that a 
cystogram was ordered, she was unable to identify the date of 
treatment for the cystogram, which the Veteran claims was 
traumatic.  Nevertheless, the examiner noted the Veteran's 
behavioral changes or markers included her ongoing attempts 
to be discharged from the military and her intentions of 
getting treatment for her urinary tract infections in the 
private sector because she felt she was not properly treated 
in service.  

While the July 2008 VA examination is considered competent 
medical evidence, the Board finds that a clarifying medical 
opinion is needed for the following reasons:  The July 2008 
VA examiner noted the Veteran's behavior changes which 
supported her finding that it is at least as likely as not 
that the Veteran had a cystogram during service and that the 
Veteran's PTSD symptoms are related to the cystogram.  
However, the "behavior changes" noted by the examiner began 
before the alleged cystogram was ordered.  Indeed, the 
evidence shows the Veteran was noted to have multiple 
administrative problems related to duty and other situational 
difficulties in March 1974, while the cystoscopy was ordered 
in November 1974.  

Such a fact undermines the credibility of the medical opinion 
with the Board.

In addition, it is not clear how the VA examiner determined 
the cystoscopy was incorrectly/inappropriately performed and 
amounted to medical trauma, given the lack of objective 
evidence documenting the procedure, the Veteran's condition 
following the procedure, and her report that she was 
completely drugged during the procedure.  Therefore, on 
remand, the RO will be requested to obtain a clarifying 
medical opinion that addresses the inconsistencies between 
the evidence of record and the July 2008 medical opinion.  

In addition, depending on the information provided by the 
Veteran, the examiner may also be requested to provide an 
opinion regarding the likelihood that the Veteran's behavior 
changes are related to PTSD related to sexual assault that 
occurred during service.  

Herpes Simplex

The Veteran has asserted that service connection is warranted 
because her current diagnosis of herpes simplex is related to 
the cystitis and urinary tract infections she had during 
service.  Specifically, the Veteran has asserted that the 
cystitis was caused by the herpes simplex virus or, in the 
alternative, that the cystitis caused the herpes simplex 
virus.  The Veteran contends that she was treated for 
interstitial cystitis during service but she was not tested 
for the underlying cause of the cystitis, which she believes 
is herpes simplex.  

The Veteran has asserted that her herpes simplex began in 
2000; however, the first time the Veteran is shown to have a 
diagnosis of herpes simplex is in December 2002.  See 
December 2002 treatment record; July 2008 VA examination 
repot.  

Two medical professionals have opined that the Veteran's 
herpes simplex is not related to the cystitis or urinary 
tract infections she manifested during service.  The 
physician who conducted the March 2006 VA examination opined 
that there is no correlation between the Veteran's bacterial 
cystitis and her current diagnosis of viral herpes simplex; 
however, the physician did not provide a rationale in support 
of the conclusion provided and, thus, this opinion is 
afforded lessened probative value.  

Nevertheless, the physician who conducted the July 2008 
Infectious Diseases VA examination also determined it is 
unlikely that the Veteran's "congenital herpes" caused or 
is directly associated with the "obvious" bacterial urinary 
tract infections.  The July 2008 VA examiner also noted that 
the Veteran's urethritis during service was "undoubtedly" 
caused by a bacterial infection.  

In rendering this opinion, the July 2008 examiner noted the 
Veteran's report of having vulvar ulcerations in 1972 and 
thereafter, but the Veteran stated she never pointed the 
lesions out to military personnel.  The examiner also stated 
there is no evidence that herpes simplex existed during 
service or prior to December 2002.  

The Board finds a clarifying medical opinion is needed for 
the following reasons:  First, review of the record reveals 
that vulvar lesions were noted in February 1974, which may 
have been an indicator of herpes simplex during service.  
However, neither the March 2006 or July 2008 VA examiner 
noted the vulvar lesions; nor did they discuss the 
significance of the vulvar lesions in determining whether the 
Veteran's herpes simplex virus was incurred during service or 
otherwise related thereto.  

In addition, with respect to the July 2008 VA opinion, the VA 
examiner did not discuss what evidence supports the finding 
that the Veteran's current disability is "congenital 
herpes" or that the urinary tract infections and urethritis 
manifested in service were "obviously" or "undoubtedly" 
bacterial in nature.  In this regard, the service treatment 
records do not indicate that the Veteran's cystitis, urinary 
tract infections, or urethritis were caused by bacteria.  In 
fact, the only evidence of a bacterial infection is reflected 
in a November 1974 urinalysis, which reflected the Veteran 
had "rare bacteria."  

Therefore, the Board finds a remand is necessary in order to 
obtain an opinion that addresses whether the vulvar lesions 
noted during service were indicative of a viral infection 
which may have resulted in the Veteran's current diagnosis of 
herpes simplex, and to provide more information regarding the 
diagnosis of congenital herpes and the finding that the 
Veteran's cystitis, urinary tract infections, and urethritis 
during service were bacterial in nature.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a letter 
informing her that evidence from 
sources other than her service records 
may corroborate her account of the 
stressor incident(s) and give her an 
opportunity to submit additional 
information.  

a.	Examples of such evidence include, 
but are not limited to: records 
from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or 
tests for sexually transmitted 
diseases; and statements from 
family members, roommates, fellow 
service members, or clergy, and 
ask him to provide or identify any 
evidence from sources other than 
his service records that might 
corroborate his claimed stressor.  

b.	The Veteran should also be asked 
to provide detailed information 
regarding both reported stressor 
incidents, including the dates, 
location, and circumstances 
surrounding the reported sexual 
assault and cystoscopy, to include 
clarification about whether the 
sexual assault occurred at the 
same time as the cystoscopy.  

2.	Request that an examiner who has not 
evaluated the Veteran in the past 
review the claims file, including any 
additional information submitted by the 
Veteran, and an opinion regarding 
whether the Veteran has PTSD that is 
related to in-service stressors.  

a.	The examiner should provide an 
opinion regarding whether it is as 
likely as not (i.e., a probability 
of 50 percent) or unlikely (i.e., 
a probability of less than 50 
percent) that the Veteran has PTSD 
related to service from September 
1973 to January 1975.

b.	The claims file must be made 
available to the examiner for 
review, and the examination report 
should reflect that such review is 
accomplished.  A rationale should 
be provided for any opinion 
offered.

3.	Request that the physician who 
conducted the July 2008 Infectious 
Diseases VA examination review the 
claims file, including any new evidence 
submitted by the Veteran, and provide a 
clarifying opinion as to the following.

a.	The examiner should be requested 
to state whether it is as likely 
as not (i.e., a probability of 50 
percent) or unlikely (i.e., a 
probability of less than 50 
percent) that the vulvar lesions 
noted in February 1974 are 
indicative of a viral infection 
during service, which may be 
causally related to the Veteran's 
current diagnosis of herpes 
simplex.  

b.	The examiner should provide 
additional information regarding 
the diagnosis of congenital 
herpes, including identifying what 
evidence supports the diagnosis.  

c.	The examiner should provide 
additional information regarding 
the finding that the Veteran's in-
service cystitis, urinary tract 
infections, and urethritis were 
bacterial in nature, given the 
lack of evidence of a bacterial 
infection during service, except 
for the November 1974 urinalysis.  

d.	The claims file must be made 
available to the examiner for 
review, and the examination report 
should reflect that such review is 
accomplished.  A rationale should 
be provided for any opinion 
offered.

e.	If the examiner who conducted the 
July 2008 Infectious Diseases VA 
examination is not available, 
request that a physician 
knowledgeable in evaluating 
infectious diseases review the 
claims file and provide the 
opinion(s) requested.  

4.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
her representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


